Citation Nr: 0212089	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 8, 2000 
for a 50 percent rating for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

In an October 1999 decision, the Board of Veterans' Appeals 
(Board) granted service connection for PTSD.  In a February 
2000 decision, the RO, pursuant to the Board decision, 
established service connection for PTSD; the RO also made 
service connection effective from June 21, 1988 (date of RO 
receipt of the claim for service connection) and rated the 
condition 0 percent from that date.  The veteran then 
appealed for a higher rating for PTSD.  An August 2000 RO 
decision assigned a higher rating of 10 percent for PTSD, 
effective from June 21, 1988.  A July 2001 RO decision 
assigned a higher rating of 50 percent for PTSD effective 
from August 8, 2000.

There are a number of statements in the claims folder, from 
the veteran, his representative, and the RO, between the time 
of a February 2002 conference with the Decision Review 
Officer and the time of a May 2002 written presentation to 
the Board by the veteran's representative.  The Board 
construes these documents as clearly indicating that the 
veteran has withdrawn his appeal for a rating higher than 50 
percent for PTSD.  However, these documents indicate he 
continues to appeal for an effective date earlier than August 
8, 2000 for the 50 percent rating for PTSD.


FINDINGS OF FACT

1.  For the period from June 21, 1988 (when the initial claim 
for service connection for PTSD was received by the RO, years 
after service, and which is the proper effective date for 
service connection) until August 8, 2000, the RO rated PTSD 
10 percent disabling.  The RO assigned a higher rating of 50 
percent for PTSD effective from August 8, 2000.

2.  For the period from June 21, 1988 to August 8, 2000, the 
veteran's PTSD produced considerable social and industrial 
impairment, and produced occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms.


CONCLUSION OF LAW

For the period from June 21, 1988 to August 8, 2000, the 
veteran's PTSD was 50 percent disabling.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400, 
§ 4.130, Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows adequate complaince with the notice and duty 
to assist requirements of the law with respect to this claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 38 C.F.R. § 3.159. 

The veteran appeals for an effective date earlier than August 
8, 2000 for a 50 percent rating for PTSD.  He essentially 
maintains that the 50 percent rating for PTSD (instead of the 
10 percent rating assigned by the RO) should start with the 
effective date of service connection.  The file shows that 
the initial claim for service connection for PTSD was 
received by the RO on June 21, 1988, years after service, and 
consequently such date is the proper date for service 
connection for the disorder.  38 U.S.C.A. § 5110(a),(b)(1); 
38 C.F.R. § 3.400(b)(2).

The veteran timely appealed the initial rating for PTSD, on 
the granting of service connection for the condition.  Thus 
the question remains open as to the proper percentage 
evaluation (or evaluations) for PTSD since the June 21, 1988 
effective date for service connection.  Under such 
circumstances, based on the facts found, different 
percentages ratings may be assigned for different periods of 
time since the effective date of service connection (so-
called "staged ratings").  Fenderson v. West, 12 Vet.App. 119 
(1999).  The RO did this, finding PTSD was 10 percent 
disabling from June 21, 1988 to August 8, 2000, and was 
thereafter 50 percent disabling.  As noted, the veteran has 
withdrawn any claim that PTSD was more than 50 percent 
disabling since the effective date of service connection.

The Board has reviewed the medical evidence, including 
multiple VA examinations and outpatient records, bearing on 
the level of PTSD for the period from June 21, 1988 to August 
8, 2000.  The evidence shows that while PTSD has fluctuated 
from day to day since the effective date of service 
connection, there have been no distinct periods of time 
during this period when PTSD has been more than or less than 
50 percent disabling.  That is, during this period PTSD has 
continuously produced considerable social and industrial 
impairment, and produced occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms; these are the old and new rating criteria for a 50 
percent rating.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  Lesser staged rating for this period will 
not be assigned.

In sum, for the period from June 21, 1988 to August 8, 2000, 
PTSD was 50 percent disabling.  Thus an earlier effective 
date of June 21, 1988 for a 50 percent rating for PTSD is 
warranted.  The benefit-of-the-doubt rule has been applied in 
making this decision.  38 U.S.C.A. § 5107(b).


ORDER

An earlier effective date of June 21, 1988 for a 50 percent 
rating for PTSD is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

